09-1213-cr
United States v. Jeffers


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN
CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 2 nd day of December, two thousand ten.

PRESENT:               JOSEPH M. McLAUGHLIN,
                       REENA RAGGI,
                       GERARD E. LYNCH,
                                 Circuit Judges.
------------------------------------------------------------------------------------
UNITED STATES OF AMERICA,
                        Appellee,

                               v.                                                      No. 09-1213-cr

PRUDENCE CARMEN JEFFERS, a.k.a.
PRUDENCE J. HICKS,
                       Defendant-Appellant.
------------------------------------------------------------------------------------

FOR APPELLANT:                           Gary Villanueva, Esq., New York, New York.

FOR APPELLEE:                            Evan M. Norris, Assistant United States Attorney (Susan
                                         Corkery, Assistant United States Attorney, on the brief), for
                                         Loretta E. Lynch, United States Attorney for the Eastern District
                                         of New York, Brooklyn, New York.

           Appeal from the United States District Court for the Eastern District of New York

(Allyne R. Ross, Judge).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the amended judgment entered on February, 27, 2009, is AFFIRMED.

       Defendant Prudence Carmen Jeffers was convicted, following a jury trial, of eight

counts of social security fraud, see 42 U.S.C. § 408(a)(7)(B), and one count of student loan

fraud, see 20 U.S.C. § 1097(a).1 Jeffers challenges the district court’s preclusion of defense

cross-examination of Anthony Hicks, her ex-boyfriend and a cooperating witness, regarding

alleged domestic violence.      We review a judge’s evidentiary decisions for abuse of

discretion. See United States v. Whitten, 610 F.3d 168, 182-83 (2d Cir. 2010); United States

v. Thompson, 528 F.3d 110, 120 (2d Cir. 2008). In doing so, we assume the parties’

familiarity with the facts and record of prior proceedings, which we reference only as

necessary to explain our decision to affirm.

       Jeffers does not dispute the district court’s discretion to impose reasonable limits on

cross-examination based on, inter alia, unfair prejudice, needless delay, or marginal

relevance. See Fed. R. Evid. 403; Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986);

United States v. Figueroa, 548 F.3d 222, 227 (2d Cir. 2008). Nevertheless, Jeffers maintains

that the district court abused this discretion and violated her Sixth Amendment confrontation

right because the precluded cross-examination on domestic abuse (1) undermined Hicks’s




       1
         The district judge vacated Jeffers’s convictions of three counts of aggravated identity
theft, see 18 U.S.C. § 1028A(a)(1), prior to sentencing.

                                               2
credibility and (2) rebutted the portrayal of Hicks as a good father unmotivated to testify

falsely based on child custody concerns. We are not persuaded.

       We identify no abuse of discretion in the district court’s determination that the

purported prior acts of violence were not probative of Hicks’s credibility. See Fed. R. Evid.

608(b); United States v. Flaharty, 295 F.3d 182, 191 (2d Cir. 2002) (noting prior involvement

in murder not probative of truthfulness). Moreover, even if the alleged abuse was somehow

relevant to Hicks’s motivations for testifying, which is not clear, the district court did not

abuse its discretion in concluding that any probative value was substantially outweighed by

unfair prejudice and the need for a mini-trial on domestic disputes. See Fed. R. Evid. 403;

United States v. Stewart, 433 F.3d 273, 313 (2d Cir. 2006) (upholding preclusion of cross-

examination necessitating “mini-trial” (internal quotation marks omitted)). Indeed, the

district court permitted extensive cross-examination on Hicks’s child custody concerns,

providing the jury with sufficient information to “make a discriminating appraisal” of this

purported bias. United States v. Singh, 628 F.2d 758, 763 (2d Cir. 1980).

       In any event, any potential error was harmless considering the wide-ranging cross-

examination of Hicks and the circumstantial evidence corroborating Hicks’s direct testimony

regarding Jeffers’s intent, including her fraudulent applications and repeated lies about her

citizenship and birthplace. See Delaware v. Van Arsdall, 475 U.S. at 684; United States v.

Figueroa, 548 F.3d at 231-32.




                                              3
      We have considered Jeffers’s other arguments on appeal and conclude that they lack

merit. Accordingly, we AFFIRM the amended judgment of the district court.

                                        FOR THE COURT:
                                        CATHERINE O’HAGAN WOLFE, Clerk of Court




                                           4